Citation Nr: 0201586	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  98-13 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to accrued benefits based on payments 
calculated as owed to the veteran during his lifetime for the 
difference between VA compensation benefits to which he was 
entitled for the period December 1, 1989 to November 30, 
1995, and the amount of military retirement pay he received 
during that period.  

2.  Entitlement to accrued benefits based on a claim for 
entitlement to special monthly compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1114(s).  

3.  Entitlement to accrued benefits based on a claim for the 
correct amount of payments owing from a grant of special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114(p), effective from February 1997.  




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The appellant in this case is the veteran's widow.  The 
veteran had confirmed active military service from July 1942 
to January 1947.  

This appeal arises out of a December 1997 decision entered by 
the Buffalo, New York Department of Veterans Affairs (VA), 
regional office (RO).  An appeal with respect to that action 
was perfected in September 1998, after which the case was 
forwarded to the Board of Veterans' Appeals in Washington, 
DC.  In July 2000, the Board denied the appellant's claim.  
This decision was appealed to the Court of Appeals for 
Veterans Claims. 

While the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the appellant, represented by her attorney, filed a joint 
motion, in March 2001, asking the Court to vacate the Board's 
July 2000 decision.  The Court granted the parties' motion in 
a March 2001 order, and the case was returned to the Board 
for compliance with the directives that were stipulated in 
the joint motion.  The March 2001 order, by its terms, 
constitutes the mandate of the Court.  

In May 2001, the Board wrote to the appellant's attorney, and 
he was given the opportunity to submit additional evidence 
and argument in support of the claim.  In September 2001, the 
veteran's attorney requested an extension of time within 
which to provide additional argument or evidence in support 
of the appeal.  This extension of time was granted and in 
December 2001, the Board received a written brief from the 
appellant's attorney.  The case was subsequently forwarded to 
the undersigned for her review.


FINDINGS OF FACT

1.  The veteran died in November 1997.  

2.  Any amounts of VA compensation to which the veteran was 
entitled during his lifetime for the difference between VA 
compensation and military retirement pay between December 1, 
1989 and October 31, 1995, contemplates benefits owed the 
veteran for a period in excess of 2 years prior to the 
veteran's death.  

3.  The evidence in this case raises a reasonable doubt as to 
whether the veteran was paid the $446 VA compensation 
benefits he was due for the month of November 1995, which 
corresponds to the difference between his VA benefit 
entitlement that month, and his military retirement pay 
entitlement during that month  

4.  There were no periodic monetary benefits due and unpaid 
the veteran for a period of two years prior to his death, 
arising from a claim for benefits pursuant to 38 U.S.C.A. 
§ 1114(s).  




CONCLUSIONS OF LAW

1.  The criteria for an award of accrued benefits based on 
payments calculated as owed to the veteran during his 
lifetime for the difference between VA compensation benefits 
to which he was entitled for the period December 1, 1989 to 
October 31, 1995, and the amount of military retirement pay 
he received during that period, are not met.  38 U.S.C.A. § 
5121 (West 1991); 38 C.F.R. § 3.1000 (2001).  

2.  Granting the benefit of the doubt to the appellant, the 
criteria for an award of accrued benefits in the amount of 
$446, corresponding to the difference between VA compensation 
benefits to which the veteran was entitled for the month of 
November 1995 and the amount of military retirement pay he 
received during that period, are met.  38 U.S.C.A. §§ 5107, 
5121 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.500(g), 
3.1000 (2001).

3.  The criteria for an award of accrued benefits based on a 
claim for entitlement to special monthly compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1114(s), 
are not met.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record in this case shows that the veteran 
served during World War II.  As a result of wounds sustained 
in combat, the veteran was retired from the service in 
February 1947.  The record also shows that in a November 1947 
rating action, the veteran was service connected for the 
disabilities resulting from his combat wounds.  His combined 
schedular disability rating was 90 percent.  Moreover, it was 
determined that the veteran was entitled to additional 
compensation above the amount paid for an individual 
determined 90 percent disabled, on account of the loss of his 
right eye.  Owing, however, to the fact that his military 
retirement pay exceeded the amount of VA compensation to 
which he was entitled, the veteran did not receive any VA 
compensation benefits for his disabilities.  (Under the law 
at the time, which is still generally applicable, a veteran 
could not concurrently receive both military retired pay and 
VA compensation benefits.  Although one could elect to 
receive the lesser of the two benefits, the veteran did not 
exercise that right, but chose to receive his military 
retired pay as the greater benefit.)  

The veteran continued to receive his military retirement pay, 
in lieu of VA compensation benefits, until recently.  In 
October 1995, he submitted to the RO a VA Form 21-651 
(Election of Compensation in Lieu of Retired Pay or Waiver of 
Retired Pay to Secure Compensation From Department of 
Veterans Affairs), hereinafter, election.  What apparently 
prompted the veteran's submission of this election was the 
determination set forth in an October 1995 rating action.  In 
that decision, the veteran was awarded a 100 percent combined 
schedular disability rating effective from May 1995.  (The 
veteran's 90 percent combined schedular disability rating had 
remained in effect since 1947, as had his entitlement to 
additional special monthly compensation due to the loss of 
his right eye.)  This 1995 rating decision had the effect of 
making VA compensation benefits the greater benefit as 
compared to the veteran's military retired pay.  

Upon receipt of this election, it became necessary to 
accomplish two things.  The first was to terminate the 
payment to the veteran of his military retired pay.  The 
second was to calculate the difference between the amount of 
military retirement pay the veteran had received since May 
1995 and the payment of VA benefits to which he became 
entitled from that date.  He would then be paid a lump sum of 
money by VA to make up the difference between his military 
retirement pay, and the greater VA benefit.  From the date 
his military retirement pay was terminated, the veteran would 
then be paid his full monthly VA compensation benefit. 

In a December 1995 letter to the veteran from the RO, he was 
advised that from June 1, 1995, the amount by which his 
monthly VA compensation exceeded his monthly military 
retirement pay was $446.  Therefore, that was the amount to 
which he was entitled each month from the VA until December 
1, 1995.  As of December 1, 1995, when the military 
retirement pay would be discontinued, the veteran would be 
receiving the entire amount of VA compensation to which he 
was entitled each month, or $2,051.  For the remainder of his 
life, the veteran continued to receive VA compensation 
benefits paid at a rate representing a 100 percent schedular 
disability evaluation, plus certain additional special 
monthly compensation as previously mentioned for the loss of 
his right eye.  [Although not particularly pertinent to this 
appeal, the Board observes that this additional special 
monthly compensation was increased effective from January 
1997 because of the anatomical loss of his eye and the onset 
of blindness in the other eye with only light perception.]  

While in receipt of the VA compensation benefits described in 
the previous paragraph, the Board, in an August 1996 
decision, reconsidered a December 1990 decision it had made, 
denying entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability, (TDIU benefits).  In its August 1996 
reconsideration, the Board determined that the veteran was 
entitled to TDIU benefits.  This decision was put into effect 
by a September 1996 rating action.  In that rating action, 
TDIU benefits were established with payment effective from 
December 1, 1989.  This action had the effect of making VA 
compensation benefits the greater benefit as compared to the 
veteran's military retirement pay beginning from December 1, 
1989, (rather than beginning from June 1, 1995 as had been 
calculated as described in the paragraphs above).  It was not 
immediately clear, however, the extent to which VA benefits 
exceeded the veteran's military retirement pay during this 
period from December 1, 1989 to May 31, 1995, until the 
Defense Finance & Accounting Service Center (DFAS) provided 
the RO, the actual amount the veteran was paid military 
retirement during this period.  As it happens, it was not 
until December 1997, the month following the veteran's death, 
that the DFAS provided the information necessary to calculate 
the difference between VA benefits and military retirement 
pay for the period in question.  Worksheets in the claims 
file reflect that the difference between the greater VA 
compensation to which the veteran was entitled for this 
period (December 1, 1989 and May 31, 1995), and the military 
retired pay he received during that period was $27,420.  It 
is this amount of money that the appellant, through her 
attorney, seeks to have awarded as accrued benefits in this 
case.  

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits to which the veteran was entitled 
on the basis of evidence in the file at the date of death, 
and due and unpaid for a period of not more than two years 
prior to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  See generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).

As described above, the veteran did not actually have any 
claim pending at the time of his death relative to his basic 
entitlement to TDIU benefits.  Entitlement to that benefit 
was granted in 1996.  Further, because by the October 1995 
rating action, the veteran had already been awarded a total 
schedular disability rating with payment effective from June 
1, 1995, the subsequent 1996 award of TDIU benefits had no 
current practical effect as far as a payment of a monetary 
award.  The benefit of the TDIU award derived from its 
retroactive effect.  What was pending at the time of the 
veteran's death, was a determination as to the amount of his 
retroactive award based on that 1996 decision to grant TDIU 
benefits effective from 1989.  As stated, this amount was 
eventually calculated to be $27,420.   

As previously set forth, accrued benefits which may be 
awarded to a claimant, are the periodic monetary benefits due 
to the veteran for two years prior to his death, that had not 
been paid to him.  The law does not permit payment of 
periodic monetary benefits for accrued benefits purposes 
which are due and payable prior to the two years before the 
veteran's death.  In this case, what is sought is the 
accumulation of periodic monetary benefits due and unpaid for 
the period from December 1989 to May 1995.  The appellant has 
not contested that after May 1995, the veteran (through 
either a combination of military retired pay and VA 
compensation, or by VA compensation alone), received the 
equivalent of, or was paid at, the 100 percent rate (plus 
additional special monthly compensation).  Therefore, based 
on the facts as have been laid out above, there were no 
benefits due and unpaid relating to the two years immediately 
preceding the veteran's death.  

Because the controlling law limits any award of accrued 
benefits to those periodic monetary benefits unpaid for only 
two years preceding the veteran's death, and the appellant 
seeks benefits unpaid for a period ranging from slightly more 
than 2 years to more than 7 years before the veteran's death, 
there is no basis for awarding accrued benefits based on the 
veteran's entitlement to benefits derived from a total 
disability rating effective from December 1989 to May 31, 
1995.  The criteria for an award of accrued benefits not 
having been met under these circumstances, the appellant's 
claim for payment of $27,420 as accrued benefits must be 
denied.  

Having concluded that the appellant is not entitled to any 
accrued benefits calculated in the amount of $27,420 under 
the facts set out above, the Board must acknowledge that in a 
November 1997 letter to the veteran from the RO, there has 
been some doubt cast on whether the facts as summarized are 
fully accurate.  In this letter, the RO advised that it was 
still waiting for the DFAS to verify the amount of the 
veteran's military retirement pay he received from December 
1, 1989 through November 1995, rather than through the end of 
May 1995.  Further, this letter indicates that the veteran's 
payment of VA compensation did not begin until December 1, 
1995, and that he had not been paid any VA benefits 
corresponding to the period between June 1, 1995 and November 
1995.  If that is the case, VA benefits payments 
corresponding to the amount owed him for the month of 
November 1995 would fall within the calculation of the two 
year period prior to the veteran's death.  (This is so 
because the calculation of this two year period commences 
from the last day of the month prior to the veteran's death.  
38 C.F.R. §§ 3.500(g), 3.1000(a).  In this case, this two 
year period would be from October 31, 1995 through October 
31, 1997.  Obviously, payments owed on November 1, 1995 fall 
within this time frame.  Worksheets in the claims file 
reflect that the amount of VA benefits to which the veteran 
was entitled for November 1995 was $446.  

Because of the confusion caused by the wording of the letter 
sent to the veteran in November 1997 regarding whether or not 
he received the VA compensation he was due for the month of 
November 1995, the record raises a reasonable doubt as to 
whether the appellant is entitled to an award of that payment 
as an accrued benefit. Where such a doubt is raised, we give 
the benefit of the doubt to the appellant.  38 U.S.C.A. 
§ 5107(b) (West Supp 2001); 38 C.F.R. § 3.102 (2001).  
Accordingly, with the resolution of reasonable doubt in favor 
of the appellant, the criteria for an award of accrued 
benefits in the amount of $446 are met, that payment 
corresponding to the difference between VA compensation 
benefits, to which the veteran was entitled for the month of 
November 1995, and the amount of military retirement pay he 
received during that period.  


B.  Retroactive payment of 38 U.S.C.A. § 1114(s) Entitlement

The appellant in this case, through her attorney, has limited 
her contentions to those concerning her entitlement to the 
difference between the veteran's VA compensation and military 
retirement pay during the period between 1989 to 1995, as 
discussed above.  At the time of the veteran's death, 
however, the RO apparently was also in the process of 
determining whether the veteran, during his lifetime, was 
entitled to additional compensation benefits under the 
provisions of 38 U.S.C.A. § 1114(s).  In a letter from the RO 
to the veteran shortly before his death in November 1997, he 
was advised that he was not entitled to benefits under the 
provisions of 38 U.S.C.A. § 1114(s).  Since, however, this 
letter did not contain formal notice of the veteran's right 
to appeal this decision, and a formal rating action prepared 
in December 1997 addressing this question was subsequently 
issued, the Board will treat this matter as a pending issue 
for purposes of determining the appellant's entitlement to 
accrued benefits.  

In pertinent part, 38 U.S.C.A. § 1114(s) provides that 
additional compensation shall be awarded to those veterans 
with a service-connected disability rated as total, and who 
have additional service-connected disability or disabilities 
independently ratable at 60 percent or more.  Prior to 1994, 
this law was interpreted such that an award of TDIU benefits 
did not satisfy the requirement under § 1114(s) for a 
disability rated as total.  Effective from a VA Office of 
General Counsel Precedent Opinion issued in February 1994, 
however, the interpretation of this law was changed such that 
an award of TDIU benefits would satisfy the requirements for 
a total disability rating for purposes of § 1114(s).  In 
other words, prior to February 1994, entitlement to § 1114(s) 
benefits essentially required a veteran to have a specific 
disability rated 100 percent, and at least one other 
disability rated 60 percent.  After February 1994, it was no 
longer necessary to have a specific disability rated 100 
percent, as long as the veteran was considered unemployable 
due to service connected disability, and he/she also had a 
service connected disability rated at least 60 percent 
disabling.  (Section 1114(s) benefits are also awarded where 
service connected disability renders the veteran permanently 
housebound.  It has neither been contended nor shown that the 
veteran in this case was housebound.  As such, this aspect of 
the law need not be discussed.)  

In the veteran's case, he became entitled to TDIU benefits by 
virtue of a 1996 Board decision.  The effective date for this 
award of benefits was from December 1989 to March 1993.  (The 
TDIU benefit terminated in March 1993, because by that time, 
the veteran had already established entitlement to a combined 
total 100 percent schedular evaluation.  This occurred as a 
result of another August 1996 Board decision in which an 
increased rating for the veteran's service connected seizure 
disorder was granted.  This increased rating was made 
effective from March 1993, and when considered in combination 
with the veteran's other service connected disabilities, his 
schedular disability evaluation became 100 percent.)  During 
this period between December 1989 and March 1993, the veteran 
also had at least one service connected disability that was 
rated 60 percent disabling.  Under the post February 1994 
interpretation of § 1114(s), the veteran satisfied the 
requirements of this law during that 1989 to 1993 period.  
Since, however, this interpretation of that law did not come 
into effect until 1994, the year after the veteran's 
entitlement to a TDIU benefits terminated, it cannot provide 
a basis for entitlement to § 1114(s) benefits earlier than 
February 1994.  (See 38 C.F.R. § 3.114 as it pertains to 
effective dates for awards based on a liberalizing law or a 
liberalizing VA issue.).  Accordingly, it may not be 
concluded that the veteran was entitled to § 1114(s) benefits 
between December 1989 and March 1993, and the appellant is 
not entitled to any accrued benefits that would have arisen 
from any such entitlement.  [Moreover, even if the veteran 
had been entitled to this benefit during that period, since 
any unpaid amounts would have arisen from a time more than 
two years before the veteran's death in 1997, the appellant 
would not be entitled to the payment of this amount in any 
event.]

With respect to the period of time after March 1993 and the 
time of the veteran's death, it has already been mentioned 
that the veteran's entitlement to TDIU benefits ended in 
March 1993 when his combined schedular disability rating 
totaled 100 percent.  As he still did not have a single 
service-connected disability rated 100 percent at that time, 
however, he did not satisfy the requirements of § 1114(s).  
It was not until an April 1997 rating action that one of the 
veteran's service-connected disabilities was individually 
evaluated as 100 percent disabling.  (By this decision, 
effective from February 1997, the veteran's service connected 
eye disability was rated 100 percent.)  Since he also had 
another service connected disability (seizure disorder) that 
was evaluated as 60 percent disabling, he finally met the 
requirements of § 1114(s).  Because, however, it was also 
determined in this April 1997 rating action that the veteran 
was entitled to benefits under § 1114(p), and § 1114(p) 
benefits are greater than those provided under § 1114(s), he 
was awarded this greater benefit.  Accordingly, any 
entitlement to § 1114(s) benefits, therefore, essentially 
became moot.  

As explained above, the veteran had no entitlement to 
benefits under § 1114(s) either prior to or after March 1993, 
until February 1997.  At that time, however, he was awarded a 
greater benefit under § 1114(p).  Under these circumstances, 
it is apparent that at the time of the veteran's death in 
November 1997, there was no entitlement to benefits under 
§ 1114(s) that were due and unpaid.  Therefore, a derivative 
claim for accrued benefits based on the veteran's entitlement 
to § 1114(s) benefits during his lifetime must be denied. 

In reaching the foregoing decisions, the Board notes that the 
appellant's representative has requested that an opinion be 
obtained from the General Counsel of the VA concerning 
whether the regulations implementing 38 U.S.C.A. § 5110 are 
impermissibly restrictive, and should not be applied in this 
case.  (The regulation to which he apparently refers is 
38 C.F.R. § 3.1000, which specifies that the two year period 
for which unpaid compensation benefits owed the veteran may 
be paid to his widow must be for the two years immediately 
preceding the veteran's death.)  By simply making this 
argument, however, it is observed that the appellant's 
representative essentially acknowledges that the regulation 
as it is currently written requires the result reached by the 
Board in this decision.  Moreover, it is not the Board's 
function to ascertain whether regulations properly or 
improperly implement law, but rather, it is the Board's 
function to apply the law and regulations as they are written 
to the facts presented in a given case.  This we have done 
here, and in any event, it would appear that specifying in 
the regulation that the two year period for which accrued 
benefits may be paid are to be the two years immediately 
preceding death, is a reasonable interpretation of the law.  
Should a higher authority determine otherwise, the Board will 
of course implement that interpretation.  


Veterans Claims Assistance Act of 2000

The Board also notes that during the pendency of this appeal, 
the Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), and it 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

After reviewing this case, the Board is satisfied that with 
respect to the first two issues set forth on the front page 
of this decision, the requirements of this law and its 
implementing regulations have been met.  The record shows 
that through the statement of the case, the appellant was 
informed of the specific law and regulations governing 
entitlement to the benefits she seeks.  Further, the 
appellant's attorney acknowledged in December 2001, that the 
appellant "has been made aware of her rights under the 
(VCAA)."  Likewise, given the nature of the claim, the 
typical development undertaken in a claim for VA benefits in 
the form of medical treatment records and examination reports 
is not warranted here.  As the appellant's attorney stated in 
his December 2001 written arguments, "This case revolves 
around a legal issue, not a factual one.  There is no reason 
it should have to be remanded.".  Under these circumstances, 
it may be concluded that VA's obligation to provide 
appropriate notice to the appellant and to develop her claim 
has been satisfied.  


ORDER

Entitlement to accrued benefits based on payments calculated 
as owed to the veteran during his lifetime for the difference 
between VA compensation benefits to which he was entitled for 
the period December 1, 1989 to October 31, 1995, and the 
amount of military retirement pay he received during that 
period is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, an award of accrued benefits in the amount 
of $446, corresponding to the difference between VA 
compensation benefits to which the veteran was entitled for 
the month of November 1995, and the amount of military 
retirement pay he received during that period, is granted.  

Entitlement to accrued benefits based on a claim for 
entitlement to special monthly compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1114(s) is denied.


REMAND

With respect to the remaining issue before the Board, 
entitlement to accrued benefits arising from the grant of 
benefits effective from February 1997, it was set forth above 
that by an April 1997 rating action, the veteran was granted 
increased compensation benefits due to the impairment caused 
by his service connected disabilities.  (Specifically, he was 
awarded benefits under 38 U.S.C.A. § 1114(p)).  This 
increased benefit was made effective from February 1997.  In 
terms of dollars, where the veteran had been in receipt of 
payment at the rate of $2110 per month prior to February 1, 
1997, effective February 1, 1997, that benefit was increased 
to $2933 per month.  In a letter from the veteran to the RO 
dated in July 1997, the veteran advised the RO that he had 
not received payment at this increased rate for the period 
prior to May 1, 1997.  He therefore requested payment at the 
increased rate for the period covering February, March and 
April 1997.  It is unclear from the current record if, in 
fact, this payment was made to him.  

Obviously, any payments owed the veteran for the period 
between February and April 1997 would represent an amount 
that was due and unpaid the veteran within the two year 
period prior to the veteran's death.  Accordingly, any such 
amount could be awarded to the appellant as an accrued 
benefit.  Since on the current record, however, it is not 
possible to ascertain whether or not the veteran was ever 
actually paid this benefit during this period of time, it 
will be necessary to conduct an accounting of the benefits 
paid to the veteran for this time before a final 
determination is entered.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is 
referred to the RO for the following:

1.  The RO should order an audit of the veteran's 
compensation account, which shows the amount of 
compensation benefits he was paid in February 1997, 
March 1997, and April 1997, and the amount of 
compensation benefits he was owed during this 
period.  

2.  Thereafter, it should be determined whether 
there were any periodic monetary benefits to which 
the veteran was entitled between February 1997 and 
April 1997, that were due and unpaid, which may be 
awarded to the appellant as an accrued benefit.  If 
this decision remains adverse to the appellant, she 
and her representative should be provided a 
supplemental statement of the case, which explains 
the basis of the decision.  An appropriate period 
of time should be allowed for response, after which 
the case should be returned to the Board for its 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

